Case 6:21-cv-00802-GTS-ATB Document 22 Filed 08/19/21 Page 1 of 4

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

 

X
THE ESTATE OF BIANCA DEVINS Case No. 6:21-CV-0802 (GTS/ATB)
Plaintiff,
-against-
ONEIDA COUNTY, ONEIDA COUNTY
DISTRICT ATTORNEY, SCOTT
MCNAMARA, JOHN DOES 1-20
Defendant.
x
CONSENT DECREE

WHEREAS, on July 15, 2021, plaintiff, the Estate of Bianca Devins (‘‘Plaintiff’) brought
a lawsuit alleging that Oneida County, Oneida County District Attorney, Scott McNamara and
John Does | through 20 (collectively, the “Defendants”) disseminated images and videos
depicting Bianca Devins that constituted child pornography in violation of 18 U.S.C. § 2252A.
Plaintiff sought civil damages against the Defendants pursuant to 18 U.S.C § 2255. Plaintiff also
alleged negligence against all Defendants, and negligent supervision against Oneida County.

WHEREAS, on July 15, 2021, with its Complaint, Plaintiff filed an ex parte Order To
Show Cause For FRCP 65(A) Preliminary Injunction And Emergency FRCP 65(B) Temporary
Restraining Order (“TRO) with supporting documents.

WHEREAS, on July 15, 2021, the Hon Glenn T. Suddaby declined to grant Plaintiff’s
TRO without notice and reserved judgment on the TRO until Defendants were served and a

hearing could be had.
Case 6:21-cv-00802-GTS-ATB Document 22 Filed 08/19/21 Page 2 of 4

WHEREAS, on July 19, 2021 the Parties agreed via Joint Letter Motion to consolidate
the TRO and Preliminary Injunction hearing and stipulated that “defendants shall not share or
disseminate content depicting Bianca Devins and shall stay responses to all FOIL responses
seeking content depicting or in any way involving Bianca Devins or the crimes against her.”
Parties further stipulated to assist recipients of material underlying the claims to lawfully dispose
of said material while not destroying evidence relevant to the case.

THEREFORE, with the consent of the Parties to this Decree, it is ORDERED,

ADJUDGED, AND DECREED THAT:

1. This Consent Decree is binding upon Defendants Oneida County, the Oneida County District
Attorney, Scott McNamara. It is binding upon Oneida County’s employees, agents and
contractors. Any change in legal status shall in no way alter the status or responsibilities of
Defendant under this Consent Decree.

2. Defendants are enjoined from disseminating video content, including screenshots, depicting
Bianca Devins being murdered, having sex, nude, or in a state of undress.

3. Defendants are enjoined from disseminating the contents from Bianca Devins’s cellular phone
seized from the crime scene and contents obtained from warrants and subpoena(s) into her
social media accounts.

4. Defendants agree to not include in responses to Freedom of Information Law (“FOIL”)
(Public Officers Law, Article 6, § 84-90) requests any of the materials set forth in paragraphs
(2) and (3), except if sought by the underlying criminal defendant, Brandon Clark, or his
attorney(s).

5. Parties shall work cooperatively and in good faith with recipients of content depicting

Bianca Devins described above in (2)-(4) to encourage recipients’ responsible
Case 6:21-cv-00802-GTS-ATB Document 22 Filed 08/19/21 Page 3 of 4

dispossession of the content while also recognizing the obligation to not destroy evidence

material to the instant case.

6. This Consent Decree shall become null and void upon final disposition of the case by

settlement or 30 days after all appeals have been exhausted.

SO ORDERED THIS/9 DAY OF Auge st, 2/

Dated: August 19, 2021

//
//
//
//
//
//
//
//
//

 

- . « *. .
United States District (Gee

C.A. GOLDBERG, PLLC

/s/ Carrie Goldberg

Carrie Goldberg (CA7873)
Attorney for Plaintiff

THE ESTATE OF BIANCA DEVINS
C.A. Goldberg, PLLC

16 Court Street

33 Floor

Brooklyn, NY 11241

Tel: 646 666. 8908

Fax: 718.514.7436
carrie@cagoldberglaw.com
Case 6:21-cv-00802-GTS-ATB Document 22 Filed 08/19/21 Page 4 of 4

Dated: August 19, 2021

KENNEY SHELTON LIPTAK NOWAK LLP

/s/ David H Walsh

David H. Walsh, Esq.
Bar Roll No.: 512032
Attorneys for Defendants

ONEIDA COUNTY, ONEIDA COUNTY
DISTRICTATTORNEY’S OFFICE,
SCOTT D. MCNAMARA

4615 North Street

Jamesville, NY 13078

Tel: (315) 492-3000

E: dhwalsh@ksInlaw.com
